DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The office acknowledges the receipt of applicants’ arguments/amendment dated 09/23/2021.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance as applicant claims the luminescent film of claim 1; the device of claims 5-6, 8; the composition of claims 9 and 11; the method of claim 12.
A search of the prior art did not show the claimed invention. The closest prior art as exemplified by Lennartz (US 2016/0315274 A1) teaches an organic light-emitting devices comprising (a) an anode, (i) a cathode, and (e) an emitting layer between the anode and cathode, comprising a luminescent organometallic complex X (phosphorescent emitter), a fluorescent emitter and a host compound (abstract). Figure 3 below shows the emission wavelength range for the phosphorescent emitter and the fluorescent emitter:





    PNG
    media_image1.png
    565
    783
    media_image1.png
    Greyscale

The office notes the phosphorescent emitter and the fluorescent emitter both show emission in the blue color regions. BE-24 is an example of a phosphorescent emitter and FE-2 is an example of a fluorescent emitter. FE-2 is shown below (page 24):


    PNG
    media_image2.png
    232
    426
    media_image2.png
    Greyscale


While Lennartz meets the criteria of expression (1), FE-2 fails to show bulky substituents covering a pi-plane as required by independent claims 1 and 11.
Lennartz teaches an organic light-emitting devices comprising (a) an anode, (i) a cathode, and (e) an emitting layer between the anode and cathode, comprising a luminescent organometallic complex X (phosphorescent emitter), a fluorescent emitter and a host compound. Lennartz fails to teach an emitting layer containing a host and a blue phosphorescent emitter adjacent to another layer comprising a blue fluorescent emitter.
Lennartz fails to teach, suggest or offer guidance that would render obvious modifying the OLED structures to arrive at the limitations of independent claim 8.
Claims 1-15 allowed.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D CLARK whose telephone number is (571)270-7087.  The examiner can normally be reached on 8AM-4PM M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY D CLARK/Primary Examiner, Art Unit 1786